Citation Nr: 1642770	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  10-44 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for colon cancer.

2.  Entitlement to service connection for a skin rash.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a sleep disorder.

5.  Entitlement to an initial rating for service-connected posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling from May 7, 2010 and 50 percent from February 23, 2011.

6.  Entitlement to an increased rating for service-connected diabetes mellitus, type II.

7.   Entitlement to service connection for peripheral neuropathy of the left lower extremity, claimed as secondary to service connected diabetes.

8.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed as secondary to service connected diabetes.

9.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, claimed as secondary to service connected diabetes.

10.  Entitlement to service connection for peripheral neuropathy of right upper extremity, claimed as secondary to service connected diabetes.

11.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service connected diabetes.

12.  Entitlement to service connection for glaucoma, claimed as secondary to service connected diabetes.

13.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for fungus of the great right toenail.

14.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for arthritis of the bilateral knees.

15.  Entitlement to service connection for arthritis of the bilateral feet.

16.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for circulation problems of the legs and hands.

17.  Entitlement to an increased rating for service-connected contusion of right anterior thigh, currently evaluated as 10 percent disabling.

18.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Veteran represented by:	Robin E. Hood, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated March 2009, May 2010, August 2010, and April 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In July 2016, the Veteran presented sworn testimony during a personal hearing in Jackson, Mississippi, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In a March 2012 decision, the rating for service-connected PTSD was increased to 50 percent, effective from February 23, 2011.  The Veteran has not expressed satisfaction with the increased disability rating; the matter thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased ratings for diabetes mellitus, contusion of the right anterior thigh, as well as the applications to reopen the matters of entitlement to service connection for arthritis of the knees and fungus of the right great toe, and entitlement to service connection for arthritis of the bilateral feet and service connection for peripheral neuropathy of the upper and lower extremities, erectile dysfunction, and glaucoma, each claimed as secondary to service connected diabetes, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.

FINDINGS OF FACT

1.  In July 2016, prior to the promulgation of a decision in the appeal, the Veteran testified that he wished to withdraw from appellate consideration the issues of entitlement to service connection for colon cancer, skin rash, hypertension, and sleep disorder.

2.  Throughout the appeal period, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, but has not more nearly approximated total occupational and social impairment.

3.  The evidence is approximately evenly balanced as to whether the Veteran's service connected disabilities render him unable to secure or follow substantially gainful employment.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issues of entitlement to service connection for colon cancer, skin rash, hypertension, and sleep disorder by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).
2.  Throughout the appeal period, the criteria for an initial disability rating of 70 percent, but no higher, for PTSD are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code (DC) 9411 (2015).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the July 2016 Board hearing, the Veteran expressed his intent to withdraw his appeal as to the issues of entitlement to service connection for colon cancer, skin rash, hypertension, and sleep disorder.  See Board Hearing Transcript at 2.  Hence, as of the date of his hearing, there remain no allegations of errors of fact or law for appellate consideration as to these matters.  38 C.F.R. § 20.204(b)(3).  Accordingly, the Board does not have jurisdiction to review the issues of entitlement to service connection for colon cancer, skin rash, hypertension, and sleep disorder, and these matters are dismissed.

II.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

In Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

As to the PTSD claim, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), as well as VA and private treatment records have been obtained and associated with the claims file.  The Veteran was also afforded pertinent VA examinations in November 2012, August 2011, and May 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The VA examinations obtained here are collectively sufficient, as the examiners considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinion stated as well as the medical information necessary to apply the appropriate rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the pending claims has been met.  38 C.F.R. § 3.159(c)(4).

III.  Initial rating claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran has been assigned a assigned a 30 percent evaluation for his service-connected PTSD from May 7, 2010, the date of claim, and a 50 percent rating from February 23, 2011.

PTSD is evaluated pursuant to 38 C.F.R. § 4.130, DC 9411.  Under this formula, a 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores ranging from 55 to 60 as determined by treatment providers and VA examiners.  These scores are indicative of mild to moderate impairment.  A GAF score ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.
In this matter, the Veteran has been diagnosed with dysthymia, depressive disorder, not otherwise specified (NOS), and PTSD during the appeal period.  However, his psychiatric symptoms appear attributable to service-connected PTSD, or at least not clearly separable from the service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, all psychiatric symptoms are considered part of the service-connected PTSD diagnosis.  Id.

For the following reasons, an initial rating of 70 percent disability rating is warranted under the schedular criteria for the entire appeal period.

Here, a January 2010 VA mental health treatment record documented the Veteran's report that he avoids fireworks and hunting.  He stated that he used to love to attend football games, but is now unable to attend a full game due to anxiety.  The Veteran denied anger problems, but endorsed verbal outbursts.  He reported that he is somewhat jumpy when someone walks up behind him.  He denied hypervigilance; although, he reported that he does not trust people because they are always asking for favors.  The Veteran endorsed anxiety.  He denied suicide attempts.  He is divorced and has two adult children.  His daughter visits him regularly.  His son is incarcerated.  The Veteran is retired and lives alone.  His affect was reactive and tearful when he mentioned the death of his friends.  He exhibited normal judgment, insight, and thought processes.  The treatment provider diagnosed him with dysthymia and assigned a GAF score of 58.

A May 2010 VA mental health treatment record documented the Veteran's report that he is close to his daughter, but he and his son are on bad terms.  The Veteran reported that he is irritable and quick to anger.  He worries about someone breaking into his home, and sleeps with a gun under his pillow.  He avoids combat movies.  He denied suicidal or homicidal ideation.  He also denied hallucinations.  He was well-oriented, and exhibited normal speech.  His affect was appropriate.  The Veteran's insight and judgment were fair.  The treatment provider diagnosed the Veteran with depressive disorder, not otherwise specified (NOS), and PTSD.  A GAF score of 60 was assigned.

The Veteran was afforded a VA examination as to his PTSD claim in May 2010 at which time he reported chronic problems with anger, getting agitated easily, and having difficulty getting along with other people.  He endorsed sleep problems and nightmares.  The Veteran stated that he experiences regularly occurring flashbacks and recurrent intrusive thoughts.  He is chronically sad and depressed with occasional crying spells and guilt about the Vietnam War.  He experiences difficulty with attention and concentration; he has no memory impairment.  The Veteran denied suicidal and homicidal ideation.  He reported a history of aggressive behavior.  He has no active psychosis.  He likes to be alone and avoids crowded situations.  He reported difficulty trusting people and stated that, because of this distrust, he is unable to maintain intimate relationships.  The Veteran reported exaggerated startle response.  He becomes very upset at the sound of a helicopter.  The Veteran stated that he is retired; he previously had some problems interacting with people at work.  The Veteran reported that he used to love going to football games, but he now gets too nervous to attend.  He stated that his social life is somewhat impaired.  He feels emotionally close to his adult daughter.  The examiner reported, "Veteran does not manifest major functional limitation that could limit his ability to hold meaningful employment."  The examiner noted that the Veteran exhibited normal speech; his thought processes were coherent and goal-directed.  The Veteran was well-oriented.  His memory was intact and his judgment was adequate.  The examiner diagnosed the Veteran with mild chronic PTSD.  A GAF score of 55 was assigned.

A July 2010 VA treatment record documented the Veteran's report that he is unable to sleep at night and experiences nightmares.  His energy level is low, and he feels guilty at times.  He denied suicidal and homicidal ideation.  He reported that he spends his time playing games, watching television, and visiting his mother.  He is unable to work due to a bad knee.  A GAF score of 60 was indicated.

The Veteran was afforded another VA psychological examination in August 2011 at which time the examiner noted continuing diagnoses of PTSD and depressive disorder, NOS.  A GAF of 55 was noted.  The examiner reported that the Veteran's psychological symptoms resulted in "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation."  The examiner noted the Veteran's report that he feels his symptoms, in particular his dreams and depressive symptoms, may be worsening.  The Veteran reported that he is unable to sleep without sleeping pills; he experiences nightmares three to four times per week.  The Veteran stated that "other people tell him he is always in a bad mood and that everything always has to be his way."  He prefers to spend time alone.  He reported that being with other people typically irritates him.  He became tearful when discussing his inability to have close relationships with others.  The Veteran's mood is frequently sad.  He "often makes negative statements to others even when he does not intend to and regrets these statements later."  He becomes angry, but not violent.  He endorsed intermittent suicidal ideation with no plan or intent.  He reported hearing sounds that wake him up at night, but he cannot find the source.  He stated that he is particularly cautious about his surroundings and is vigilant about his safety.  The Veteran has a female friend, but only sees her on an infrequent basis.  He reported that he has become less social.  His friends visit infrequently and he does not often speak to them by telephone.  The Veteran reported that he spends his days running errands, watching soap operas, playing card games on the computer, and visiting his mother.  He attends church irregularly.  The Veteran endorsed avoidance, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, difficulty falling/staying asleep, irritability/outbursts of anger, difficulty concentrating, and hypervigilance.  He also reported exaggerated startle response, depressed mood, suspiciousness, chronic sleep impairment, and mild memory loss.  The Veteran additionally endorsed disturbances of motivating and mood, difficulty in establishing or maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a work-like setting, and inability to establish and maintain effective relationships.

In an April 2012 VA addendum opinion, the examiner reported that the Veteran's August 2011 examination documented moderate to severe impairments in the Veteran's functioning; however, the Veteran is not rendered unemployable due to PTSD.

The Veteran was again afforded a VA examination in November 2012 at which time the examiner confirmed continuing diagnoses of depressive disorder, NOS, and PTSD.  He assigned a GAF score of 55.  The examiner reported that the Veteran's PTSD and depressive disorder, NOS, resulted in "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation."  The Veteran endorsed recurrent recollections, distressing dreams, and avoidance.  He also reported markedly diminished interest or participation in significant activities.  The examiner stated that the Veteran exhibited restricted range of affect (e.g., unable to have loving feelings).  The Veteran reported difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  He additionally endorsed difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a work-like setting.  The Veteran indicated that he is short-tempered.  He is primarily a loner, but does find some pleasure in going to football.  He experiences difficulty trusting people.  He became tearful when speaking about the Vietnam War.  The Veteran reported fatigue, feelings of sadness, and problems with sleep (averaging three to four hours with medication).  He has short-term memory impairment and decreased concentration.  The Veteran was well-oriented.  His mood was euthymic with congruent affect.  He exhibited concrete thought processes and normal speech.  He was appropriately groomed.  He denied suicidal and homicidal ideation.  He denied hallucinations.

At the July 2016 Board hearing, the Veteran reported that he has difficulty getting along with others.  See the July 2016 Board hearing transcript, pg. 4.  He is quick to anger and snaps at other people.  Id.  He has difficulty with memory, such as learning the names of others.  He reported that, before he retired, he had difficulty at his job due to his attitude.  Id. at pg. 5.  The Veteran reported that his PTSD symptoms contributed to his retirement.  Id. at pg. 7.

Based on the above, the Board finds that the impact of the Veteran's PTSD symptoms on his social and industrial functioning is sufficient to approximate the degree of impairment contemplated by a 70 percent rating from the date of claim.  While the GAF scores have generally reflected levels of moderate impairment, neither GAF scores nor an examiner's characterization of the degree of the disability are dispositive of the legal questions involved in determining the appropriate rating for PTSD.  38 C.F.R. § 3.100(a) (delegating the Secretary's authority "to make findings and decisions ... as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").

The symptomatology associated with the Veteran's service-connected PTSD, to include that indicated by the lay statements and treatment records, supports the assignment of a 70 percent rating because this disability has been shown to result in occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as near-continuous depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control with periods of unprovoked irritability with outbursts of anger; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.  Specifically, these symptoms have been endorsed by the Veteran, as corroborated by VA examiners and treatment providers.  The evidence reflects that the Veteran's psychological symptoms have been relatively consistent and are of such severity as to warrant a 70 percent evaluation since the date of claim.

Significantly, however, the symptoms have not at any point during the appeal period more nearly approximated total occupational and social impairment.  In this regard, the Board recognizes that the Veteran was not employed during the period under consideration.  However, the evidence does not reflect that the symptoms have more nearly approximated total occupational and social impairment.  Although he socially isolates himself, the Veteran does maintain regular contact with certain family members including his mother and daughter.  His reported history of inability to establish and maintain effective relationships, irritability, and occasional suicidal ideation are specifically contemplated in the criteria for a 70 percent rating.  Moreover, he has consistently demonstrated appropriate hygiene, and his thought processes have been intact throughout the appeal period.  Thus, neither the symptoms nor overall level of impairment more nearly approximate the criteria for a 100 percent rating under the rating criteria, and an initial rating higher than 70 percent is therefore not warranted for the Veteran's PTSD.

The Board additionally finds that the Veteran's PTSD does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the rating criteria specifically address the Veteran's psychological symptomatology as described above.  Moreover, as indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, consideration of whether there has been marked interference with employment or frequent hospitalization is not required, and referral for extraschedular consideration is not warranted.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

For the foregoing reasons, the preponderance of the evidence reflects that an initial rating of 70 percent, but no higher, is warranted for the Veteran's PTSD.  The benefit of the doubt doctrine is therefore not for application.   38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340. If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age. 38 C.F.R. § 3.341(a). In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment. 38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran has multiple service connected disabilities and a combined rating of higher than 70 percent.  He therefore meets the schedular criteria.  Moreover, he has two years of college and a limited employment history consisting of working as an independent contractor installing floor covering.  The above evidence reflects that the Veteran's PTSD has a significant impact on his ability to work and the discussion in the remand section below indicates his physical disabilities also impact his abilities with regard to employment.  Although some health care professionals have opined that the Veteran's disabilities do not render him unemployable, the "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Moreover, whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Id. at 1354.

Given the significant effects of the Veteran's psychiatric and physical abilities and his limited education and employment history, as indicated by the lay and medical evidence, the evidence approximately evenly balanced as to whether his service connected disabilities render him unable to secure and follow substantially gainful employment.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

The appeal of the issue of entitlement to service connection for colon cancer is dismissed.

The appeal of the issue of entitlement to service connection for a skin rash is dismissed.

The appeal of the issue of entitlement to service connection for hypertension is dismissed.

The appeal of the issue of entitlement to service connection for a sleep disorder is dismissed.

An initial disability rating of 70 percent, but no higher, for PTSD is granted for the entire appeal period, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the remaining claims on appeal is warranted.

With respect to the claim of entitlement to an increased initial rating for service-connected diabetes mellitus, type II, the Veteran was most recent afforded a VA examination in August 2011.  At that time, the examiner did not fully address the claimed complications of the service-connected diabetes mellitus to include peripheral neuropathy of the bilateral upper and lower extremities, kidney problems, glaucoma, and erectile dysfunction.  To this end, the Veteran's claimed peripheral neuropathy of the bilateral upper and lower extremities was addressed, in part, in a separate August 2011 VA examination at which time the examiner noted that the Veteran had described numbness in his hands and feet.  The examiner then concluded that the Veteran "has mild incomplete sensory loss in left L5-S1 and bilateral C8 distributions due to degenerative spine and disc disease."  The examiner reported that this was "unlikely related to diabetes."  However, neither August 2011 VA examiner appropriately addressed the notations of neuropathy contained in the VA treatment records.  See, e.g., the VA treatment records dated September 2008 and January 2008.  Accordingly, the Board finds that the matter of entitlement to an increased initial rating for diabetes mellitus, type II, should be remanded in order to afford the Veteran a new examination to adequately address the claimed diabetes complications including peripheral neuropathy of the bilateral upper and lower extremities, erectile dysfunction, kidney dysfunction, and glaucoma.

With respect to the other pending claims on appeal, the Veteran, through his attorney, has asserted that treatment records from the VAMC in Jackson, Mississippi, dated from 1990 remain outstanding.  To this end, the Board notes that VA treatment records dated in 1981 and 1982, as well as from July 1997 have been associated with the record.  However, with respect to the Veteran's contention of continuing VA treatment dated from 1990, any such treatment records dated from 1990 to July 1997 are not of record.  As such, the remaining claims on appeal must be remanded in order for the potentially pertinent VA treatment records to be obtained and associated with the Veteran's VA claims file.

Accordingly, the claims remaining on appeal are REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran dated from January 1990 through July 1997, and from May 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified evidence not currently of record following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination, by an appropriate medical professional, for evaluation of his diabetes mellitus with complications including peripheral neuropathy of the bilateral upper and lower extremities, erectile dysfunction, kidney dysfunction, and glaucoma.

The contents of the entire electronic entire claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the requesting clinician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examination should comment on all current manifestations and functional effects of the Veteran's diabetes mellitus.  In particular, the physician must render specific findings as to whether the diabetes mellitus does or has required insulin; a restricted diet, and/or a regulation of activities; whether the disability has resulted in a progressive loss of weight, and/or other complications; as well as whether the disability has involved episodes of ketoacidosis or hypoglycemic reactions, and, if so, the number of hospitalizations per year or number of monthly visits to a diabetic care provider required.

The examiner must fully evaluate all claimed complications of the Veteran's diabetes mellitus to include peripheral neuropathy of the bilateral upper and lower extremities, erectile dysfunction, and glaucoma.  With respect to these claimed disabilities, the examiner must either diagnose or rule out diagnoses of peripheral neuropathy of the bilateral upper and lower extremities, erectile dysfunction, and glaucoma.  As to any diagnosed disability, the examiner must render an opinion as to whether it is at least as likely as not that the claimed disability is caused or aggravated by the service-connected diabetes mellitus.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

All examination findings/testing results, along with complete, clearly stated rationale for the conclusions reached (to include citation to specific evidence and/or medical authority, as appropriate), must be provided.

5.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, the notice(s) of examination(s)-sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims remaining on appeal.

If the Veteran fails, without good cause, to report to the examination scheduled in connection with the diabetes mellitus claim, in adjudicating the claim for increased ratings, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each higher rating claim in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority (to include consideration of whether any, or any further, staged rating of the disability is warranted).

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


